Title: To Thomas Jefferson from Joseph Yznardi, Sr., 4 April 1803
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Sir—
            Cadiz 4th. April 1803—
          
          I had the honour of writing you the 12th August ultimo, acquainting you of my safe arrival here, and my intentions of going up to Madrid from which place I am just return’d.
          The advices given to the Secretary of State James Madison Esqr. concerning the Quarenteen been reduced to Twenty Days thro my personal acquaintance application to the Minister has no doubt been laid before you, and I am happy to see that my Sollicitations to the Court of Madrid has been attended with such benefit to our flagg—
          I beg leave to assure you that my utmost exertions will always be govern’d by the Interest of that Country & to merit your full approbation in every respect.
          Notwithstanding the reports of an approaching rupture between England & France, we still hope to enjoy the blessings of Peace, & that our trade may thereby encrease to the very utmost extent.
          I have the honour to be with the most profound Respect—Sir. Your most obedt, humble servt.
          
            Josef Yznardy
          
        